Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed February 9, 2021 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments on pages 10-11:
As shown, after the user selects data to be copied (e.g., "the user can select the physical address for a restaurant from the desktop web browser"), Noolu still requires one or more further user inputs, e.g., clicking the sub-menu option 342 to open an application, and "Selection of one of these applications may cause the second device to launch the application to ... incorporates the selected data." Noolu, 9:10-34 (emphasis added). As such, Noolu has not been shown to disclose "the television terminal is further configured to: in response to receiving the packet, parse the packet to obtain the text data, and automatically instruct the display apparatus to display the text data in the search dialog box, wherein the text data is automatically displayed in the search dialog box without further receiving another user input on the terminal, the television terminal, or the remote control" as recited in previously presented claim 24. Thus, Noolu has not been shown to cure the deficiencies of Mao and Seide. Therefore, Applicant respectfully submits that the cited references, either alone or in combination, do not disclose all of the limitations of independent claim 24. Applicant respectfully requests that the rejection under 35 U.S.C. § 103 to claim 24 and its dependent claims be withdrawn.

	Examiner’s response: 
	Applicant states that “after the user selects data to be copied… Noolu still requires one or more further user inputs.” Examiner concedes this point. Nothing in the claim language prevents or precludes such actions.
	Applicant is comparing this to the last limitation of the claim, which states “in response to receiving the packet, parse the packet to obtain the text data, and automatically instruct the display apparatus to display the text data in the search dialog box, wherein the text data is automatically displayed in the search dialog box without further receiving another user input on the terminal, the television terminal, or the remote control.” That is, the claim language essentially requires that no further inputs may be received after the packet has been received. 
	So, from the context of the Noolu reference, a user on a desktop computer opens menu 332, as shown in figure 3(c), opens submenu 334, and then clicks on element 342, the “Open in ->” option. After that, still operating the desktop computer, “the user can select the physical address for a restaurant from the desktop web browser and direct his mobile phone to open a mapping application on the mobile phone (if the map application is not already running) to receive the selected data corresponding to the restaurant address as an input to the map application (Noolu, col. 9, ln. 17-24).” Now, after the user has completed all of these steps, the cellular phone is sent the data, and in response to receiving the data, the text data (physical address of the restaurant) is automatically displayed in the search dialog box (of the mapping application) without further receiving another user input on the terminal, the television terminal, or the remote control (in the case of Noolu, on neither the desktop computer nor the cell phone).
	Again, the claim language has multiple user inputs before the packet is sent, but all the last limitation is requiring is that after the packet has been received, the television terminal is to perform the acts of 1) parsing the packet and 2) automatically displaying the text without receiving another user input. Noolu provides the teaching that, when used to modify Mao and Seide, arrives as Applicant’s invention as currently claimed. That is, Noolu discloses that, once the appropriate selections have been made on a desktop computer, and the process has been set in motion, the cell phone will receive information, and then parse the information and automatically display it, without further input from the user, on any device, being required. 
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        February 17, 2021